Exhibit 10.1

EXECUTIVE RETENTION AGREEMENT

THIS EXECUTIVE RETENTION AGREEMENT (this “Agreement”) is made as of June 29,
2018 by and between Diamond Offshore Drilling, Inc. (the “Company”) and Ronald
Woll (the “Executive”).

 

1. Retention Payment. The Executive shall be entitled to receive a Retention
Payment (the “Retention Payment”) in an amount equal to $750,000, less
withholdings and deductions in accordance with applicable law, subject to the
terms and conditions set forth in this Agreement. Provided the Executive remains
actively employed in Good Standing (as defined below) with the Company from the
date of this Agreement through January 1, 2020 and further through the payment
of the Retention Payment, the Executive will receive the Retention Payment. If
earned, the Retention Payment shall be paid in a single lump sum payment no
later than March 1, 2020.

For purposes of this Agreement, “Good Standing” shall mean the Executive has, in
the sole and absolute discretion of the Company’s Compensation Committee:

 

  a. remained actively employed by the Company from the date of this Agreement
through the payment date, not on a leave of any kind (other than a legally
protected leave) and not subject to any performance improvement plan; and

 

  b. remained at all times in full compliance with all agreements between the
Executive and the Company and/or any entity in which the Company directly or
indirectly owns more than 50% of the outstanding equity or other ownership
interests (each, a “Subsidiary”) and all policies of the Company and its
Subsidiaries.

Notwithstanding any provision herein to the contrary, the Company shall have no
obligation to make a Retention Payment if the Executive’s employment with the
Company terminates for any reason prior to the date of payment of the Retention
Payment, the Executive is not in Good Standing through such date of payment or
the Executive has on or before such date of payment served notice to terminate
his employment.

 

2. Successors; Binding Agreement. This Agreement shall be binding upon and shall
inure to the benefit of the Company and its successors and assigns, and the
Company shall have the right to assign its obligations under this Agreement, in
whole or in part, to any successor employer or its affiliates, in which case the
Company shall have no further liability with respect to the assigned obligations
pursuant to this Agreement. To the extent that this Agreement is assigned to a
successor employer, the Compensation Committee’s role as described in Section 1
shall be replaced by an appropriate body as designated by the successor
employer, and the Company shall have no further liability with respect to this
Agreement.

 

1



--------------------------------------------------------------------------------

3. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company and for which the
Executive may qualify, nor shall anything herein limit or reduce such rights as
the Executive may have under any other agreements with the Company.

 

4. No Guaranteed Employment. Notwithstanding any provision herein to the
contrary, no provision in this Agreement shall be interpreted to obligate the
Company to retain the Executive in its employ for any period of time or to
interfere with or limit in any way the right of the Company to terminate the
Executive’s employment. Nothing contained in this Agreement and no action taken
pursuant to the provisions of this Agreement shall create or be considered to
create a trust or fund of any kind or fiduciary relationship between the Company
or any successor employer or any of its affiliates and the Executive or a
security interest of any kind in any property of the Company or any successor
employer or any of its affiliates in favor of the Executive or any other person.
The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and may be
terminated by either the Executive or the Company at any time. The terms of this
Agreement are not intended to and should not be construed as providing a
guarantee of employment for a specific term or length of time.

 

5. Consent. By executing this Agreement, the Executive hereby approves and
consents to the terms of the Agreement.

 

6. Miscellaneous. The Executive will not be eligible to accelerate or defer the
Retention Payment for any reason. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and the Company or, in the
event of assignment, the successor employer. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.

 

7.

Section 409A Considerations. All of the payments and benefits payable pursuant
to this Agreement are intended to comply with, or be exempt from, Internal
Revenue Code Section 409A (including, but not limited to, any future amendments
to Internal Revenue Code Section 409A, and any other Internal Revenue Service or
other governmental rulings, regulations or interpretations (collectively,
“Section 409A”)) to the extent the requirements of Section 409A are applicable
hereto, and the provisions of this Agreement shall be construed and administered
in a manner consistent with that intention. Notwithstanding anything herein to
the contrary, (i) if at the time of Executive’s termination of employment with
the Company, Executive is a “specified employee” as defined in Section 409A, and
the deferral of the commencement of any payments or

 

2



--------------------------------------------------------------------------------

  benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A, then the Company will defer the commencement of the payment
of any such payments or benefits hereunder (without any reduction in such
payments or benefits ultimately paid or provided to Executive) to the extent
necessary to comply with the requirements of Section 409A until the first
business day that is more than six (6) months following Executive’s termination
of employment with the Company (or the earliest date as is permitted under
Section 409A) and (ii) if any other payments of money or other benefits due to
Executive hereunder could cause the application of an accelerated or additional
tax under Section 409A, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A,
or otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Company’s Compensation Committee or the
Company’s Board of Directors, that does not cause such an accelerated or
additional tax. In the event that payments under this Agreement are deferred
pursuant to this paragraph in order to prevent any accelerated tax or additional
tax under Section 409A, then such payments shall be paid at the time specified
hereunder without any interest thereon. For purposes of Section 409A, each
payment made under this Agreement shall be designated as a “separate payment”
within the meaning of Section 409A. Without limiting the foregoing, the terms
“terminates” or “termination of employment” or similar terms used in this
Agreement shall be interpreted to mean to occur when a “separation of service”
occurs as defined under Section 409A.

 

8. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Texas without giving effect to the
conflict of laws principles thereof. Any action brought by any party to this
Agreement shall be brought and maintained in a court of competent jurisdiction
in the State of Texas and Executive and the Company hereby consent to the
personal jurisdiction in the State of Texas of all such actions.

 

9. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

10. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and supersedes all prior agreements, if any, understandings
and arrangements, oral or written, between the parties hereto with respect to
the subject matter hereof except that any non-solicitation, confidentiality
and/or return of property agreements between the parties are not superseded but
expressly preserved by this Agreement.

 

11. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all such counterparts shall
together constitute one and the same instrument.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.

 

DIAMOND OFFSHORE DRILLING, INC. By:  

/s/ Aaron Sobel

  Aaron Sobel   Vice President, Human Resources EXECUTIVE

/s/ Ronald Woll

Ronald Woll

 

4